DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the microphone extending through the inner cavity and core” and “the rubber core having a chamber” of claim 13 must be shown or the feature(s) canceled from the claim(s) (noting par. [0033] states that this is shown in Fig. 1B, but it is not).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites the limitation "the inner cavity" in line 10.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Boundy (US Pub. No. 2003/0224872 A1) in view of Petrich et al. (herein “Petrich”; US Pat. No. 10,688,366 B1) and in further view of Nakano (US Pub. No. 2005/0043125 A1).
Regarding claim 1, Boundy discloses a golf ball (Fig. 5) comprising: a body comprised of an internal cavity (Figs. 1 and 2 and par. [0019]; noting the cavity between the two half shells), a first half comprising a male threaded member resting on a lip (pars. [0019] and [0024]; noting this would be obvious given “a screw thread fit arrangement provided on the rim”; but see Nakano Fig. 3 in the alternative), a second half comprising a plurality of female threads recess into a surface of the internal cavity configured to mate with the male threaded member of the first half (pars. [0019] and [0024]; noting this would be obvious given “a screw thread fit arrangement provided on the rim”; but see Nakano Fig. 3 in the alternative), and a plurality of dimples positioned along an exterior surface of the body (Fig. 5 and par. [0020]); at least one continuous opening in the exterior surface (Fig. 5, one of item 12 and par. [0027]); and a circuit board disposed within the internal cavity (par. [0025]); a plurality of electrical components housed within the internal cavity, the plurality of electrical components comprising a speaker (par. [0027]), a battery (par. [0025]); and wherein a diameter of the male threaded member threads is smaller than a diameter of the first half ([0024]; noting this would be obvious given an outer sphere surface profile when the two halves are connected together, i.e. so that no threads are exposed when connected ; but see Nakano Fig. 3 in the alternative).   It is noted that Boundy does not specifically disclose a rubber core disposed within the internal cavity and an electrical component in the form of a wireless communication module.  However, Boundy discloses a golf ball with a circuit board within the internal cavity (par. [0025]).  In addition, Petrich discloses a similar golf ball with an internal cavity, wherein circuitry is placed within a rubber core (col. 3, lines 33-37 and col. 4, lines 36-52; noting polybutadiene is a rubber) and contains a wireless communication module (col. 3, lines 22-42 and lines 43-47).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Boundy to use a rubber core within the internal cavity and having a wireless communication modules as taught by Petrich because doing so would be use of a known technique (using a rubber core with internal circuitry including a wireless communication module) to improve a similar product (a golf ball having an internal circuit board) in the same way (using a rubber core with internal circuitry in the form of a circuit board and a wireless communication module, the rubber core providing a more realistic response to the golf ball being hit).  Finally, it is noted that the combined Boundy and Petrich do not specifically disclose the use of an electrical component in the form of a microphone.  However, Boundy disclose the use of a golf ball that can play sound (par. [0028]).  In addition, Nakano discloses a ball that can play sound and also has a microphone (par. [0064]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Boundy and Petrich to use a microphone as taught by Nakano because doing so would be use of a known technique (using a microphone in a ball that can play sound) to improve a similar product (a golf ball that can play sound) in the same way (using a microphone in a golf ball that can play sound, the sound recorded by a microphone).  
Regarding claim 2, the combined Boundy, Petrich, and Nakano disclose that the continuous opening is one of a microphone or a speaker port (Boundy: Fig. 5, item 12 and par. [0027]; noting a speaker port, or Nakano: Fig. 3, item 32, noting a microphone).
Regarding claim 3, the combined Boundy, Petrich, and Nakano disclose that the continuous opening includes a grill (Nakano: Fig. 8, item 42 or 32).  
Regarding claim 4, the combined Boundy, Petrich, and Nakano disclose that the circuit board (Boundy: par. [0025]) comprises a memory and a processor (Petrich: col. 3, lines 33-37; also see Boundy: par. [0025] for “a programmable chip” that would inherently have at least “memory”).
Regarding claim 5, the combined Boundy, Petrich, and Nakano disclose that a plurality of prerecorded sounds are stored in the memory (Boundy: par. [0032]; noting this would be obvious given Boundy’s ability to play pre-recorded sounds, and Petrich’s ability to use memory or Nakano: par. [0097]).
Regarding claim 6, the combined Boundy, Petrich, and Nakano disclose that the processor determines an order of playback of the prerecorded sounds (Boundy: par. [0032]; noting this would be obvious given Boundy’s ability to play pre-recorded sounds, and Petrich’s ability to use a processor, see also Nakano: par. [0076]).
Regarding claim 7, the combined Boundy, Petrich, and Nakano disclose that the circuit board (Boundy: par. [0025]) is in a communication with the microphone (Nakano: par. [0064]), a speaker (Boundy: par. [0027]), a battery (Boundy: par. [0025]) and a wireless communication module (Petrich: col. 3, lines 22-42 and lines 43-47)(the Examiner noting this is obvious given that they are electrical components completing an electrical circuit).
Regarding claim 8, the combined Boundy, Petrich, and Nakano disclose that the communication is a select one of a wired connection, a capacitive coupling, a conductive coupling and a magnetic coupling (Boundy: par. [0027]; making obvious a hard wire connection on a circuit board, see also Nakano: Fig. 9 making obvious hard wired).
Regarding claim 9, the combined Boundy, Petrich, and Nakano disclose that the wireless communication module is in communication with a remote electronic device via a mobile application (Petrich: col. 3, lines 22-23; noting an app on a phone is obvious).
Regarding claim 10, the combined Boundy, Petrich, and Nakano disclose that the circuit board further comprises a motion sensor (Boundy: par. [0029]).
Regarding claim 11, the combined Boundy, Petrich, and Nakano disclose that the motion sensor triggers a playback of a prerecorded message, a song or a phrase (Boundy: par. [0032]).
Regarding claim 12, the combined Boundy, Petrich, and Nakano disclose that the processor of the circuit board may play the prerecorded message, the song or the phrase in a select one of a particular order, a random order or by a recording type (Boundy: par. [0032]; noting a particular order would be obvious; also see as evidence, Nakano: pars. [0097]; noting “a particular order” or par. [0094]; noting the “recording type”).

Claims 13, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boundy (US Pub. No. 2003/0224872 A1) in view of Petrich et al. (herein “Petrich”; US Pat. No. 10,688,366 B1) in view of Nakano (US Pub. No. 2005/0043125 A1) and as evidenced by Ahern (US Pub. No. 2010/0144455 A1).
Regarding claim 13, Boundy discloses a golf ball (Fig. 5) system comprising: a golf ball comprised of an internal cavity (Figs. 1 and 2 and par. [0019]; noting the cavity between the two half shells) and a plurality of dimples positioned along an exterior surface of the body (Fig. 5 and par. [0020]); a chamber (Figs. 1 and 2 and par. [0019]; noting the chamber or internal cavity between the two half shells); a plurality of electrical components positioned comprising a circuit board (par. [0025]) comprising a speaker (par. [0027]), a battery (par. [0025]), and a motion sensor positioned within the chamber ([0029]); wherein the circuit board is coupled to the speaker and motion sensor (Fig. 1, item 7; noting this would be obvious given that they complete an electrical circuit). It is noted that Boundy does not specifically disclose a rubber core positioned within the internal cavity and having a chamber; a plurality of electrical components comprising a processor and memory, a wireless communication module, a remote electronic device in wireless communication with at least one of the plurality of electrical components via the wireless communication module.  However, Boundy discloses a golf ball with a circuit board within the internal cavity (par. [0025]).  In addition, Petrich discloses a similar golf ball a rubber core positioned within the internal cavity and having a chamber (col. 4, lines 36-52; noting epoxy filled chamber inside the polybutadiene core; noting polybutadiene is a rubber); a plurality of electrical components comprising a processor and memory (Fig. 4 and col. 3, lines 33-37;), a wireless communication module (col. 3, lines 22-42 and lines 43-47, a remote electronic device in wireless communication with at least one of the plurality of electrical components via the wireless communication module (col. 3, lines 56-67; noting “the wireless communication module” is ”one of the plurality of electrical components”).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Boundy to use a rubber core positioned within the internal cavity and having a chamber; a processor and memory, a wireless communication module, and a remote electronic device in wireless communication with at least one of the plurality of electrical components as taught by Petrich because doing so would be use of a known technique (using a rubber core with a chamber, the chamber housing internal circuitry including a processor, memory, and wireless communications device) to improve a similar product (a golf ball having an internal circuit board) in the same way (using a rubber core with a chamber, the chamber housing internal circuitry including a processor, memory, and wireless communications device; the rubber core providing a more realistic response to the golf ball being hit).  It is also noted that the combined Boundy and Petrich do not specifically disclose a plurality of continuous openings extending between the exterior surface of the golf ball and the chamber, and a microphone extending through the inner cavity and the core into one of the plurality of continuous openings.  However, Petrich discloses housing the electrical components in the interior chamber of the core (Fig. 2).  In addition, Nakano discloses a ball with a plurality of continuous openings extending between the exterior surface of the ball and a chamber (Fig. 3, items 42 and 32; noting only two is needed for “a plurality”), and a microphone extending through an inner cavity and core into one of the plurality of continuous openings (Fig. 3, item 32 and par. [0064]; noting the “cavity” can be the receiving position for the “control section/battery” and the “core” can just refer to the inner portion of the ball as “core” is defined by dictionary.com as “the central, innermost part of anything”).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Boundy and Petrich to use a plurality of continuous openings extending between the exterior surface of the golf ball and the chamber, and a microphone extending through the inner cavity and the core into one of the plurality of continuous openings as taught by Nakano because doing so would be use of a known technique (using a microphone and a plurality of continuous openings in a ball that can play sound) to improve a similar product (a golf ball that can play sound) in the same way (using a microphone and a plurality of continuous openings in a golf ball that can play sound, the sound recorded by a microphone housed within one of the continuous openings).  Finally, it is noted that the combined Boundy, Petrich, and Nakano do not specifically disclose that the circuit board is coupled to the speaker and motion sensor capactively or magnetically.  However, Nakano clearly discloses electrical connection by hard wire (Fig. 9).  In addition, Ahern evidences that it is well known in the art that electrical connections can be accomplished through physical means (i.e. hard wired) or contactless means (induction or capacitor) (par. [0145]).  Thus, it would have been obvious to one of ordinary skill in the at the time of filing that electrical connection between components could be accomplished capacitor or magnetic means because doing so is well known in the art.
Regarding claim 14, the combined Boundy, Petrich, and Nakano disclose a grill over the plurality of continuous openings (Nakano: Fig. 8, items 42 and 32).  
Regarding claim 16, the combined Boundy, Petrich, and Nakano disclose that a plurality of prerecorded sounds are stored in the memory (Boundy: par. [0032]; noting this would be obvious given Boundy’s ability to play pre-recorded sounds, and Petrich’s ability to use memory, or Nakano: par. [0097]).
Regarding claim 17, the combined Boundy, Petrich, and Nakano disclose that the motion sensor triggers a playback of a prerecorded message, a song or a phrase (Boundy: par. [0032]).
Regarding claim 18, the combined Boundy, Petrich, and Nakano disclose that the golf ball is comprised of a first half and a second half (Boundy: par. [0019]).

Response to Arguments
Applicant's arguments filed 5/31/22 have been fully considered but they are not generally persuasive. 
Regarding claim 1, applicant argues that Boundy does not teach the threaded connection as claimed (also stating Boundy does not disclose a “mechanical connection of any kind”, see page 6). However, Boundy specifically discloses “a screw thread fit arrangement’ (par. [0024]).  This makes obvious a male and female threaded portion and the threads not being visible upon the joining of the two ball halves (i.e. the threads being smaller than the diameter of the half).  In addition, assuming arguendo that the limitation is not obvious, Nakano also makes it obvious (Fig. 3). That is, the Examiner has now brought in tertiary reference Nakano.
In combination (i.e. Boundy in view of Petrich in view of Nakano), the combined references also makes obvious “the plurality of electrical components”.
Regarding claim 13, the tertiary reference Coza has been replaced by Nakano.  As such, all arguments directed toward Coza are moot.
Applicant goes on to argue that Boundy is ‘extremely generic citing merely that the speaker is “electrically” connected to the circuit board’ and ‘silent on any kind of electrical connection to a motion sensor’ (see page 8).  Respectfully submitted, electrical connection to all the electrical components within the ball is completely obvious and entirely common sense whether it is specifically stated or not.  Otherwise, the electrical system in general would not work properly (i.e. in Boundy, if the motion switch is not electrically connected to circuit board which is not electrically connected to a speaker which is not electrically connected to a battery, the ball would not emit a sound).  Furthermore, hard wiring the electrical components to a “circuit board” would also be completely obvious, even if not explicitly stated (see Boundy: [0025] or Nakano: Fig. 9).  Finally, the Examiner now brings in Ahren as evidence in the rejection of claim 13 to show that hard wire or induction/capacitive electrical connection is well known in the art (and thus is essentially a simple substitution of one for another to obtain predictable results).
Applicant gives no other specific arguments with regards to the remainder of the claims.
  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
6/14/22


                 
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711